Citation Nr: 1441744	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left temporal arachnoid cyst.

2.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to November 1994.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the Veteran testified during a Board hearing before the undersigned at the RO.  Evidence pertinent to the matters on appeal was received at the Veteran's July 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left temporal arachnoid cyst.

2.  The Veteran's complex partial seizures have been associated with his arachnoid cyst.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left temporal arachnoid cyst have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for complex partial seizures, as secondary to  a left temporal cyst, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for residuals of a left temporal cyst and seizures.

In light of the favorable decision to grant the Veteran's claim of service connection for residuals of a left temporal cyst and seizures, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

At his July 2014 Board hearing the Veteran indicated that in February 1994 he suffered an injury in service that resulted in a laceration to his head.  The Veteran indicated his belief that the trauma suffered in service had induced his arachnoid cyst to start developing the symptoms that manifested in 2007.  The Veteran's wife stated that the Veteran's seizures had been under control since taking medications subsequent to the first surgery in 2008.

Service treatment records reveal that in February 1994 the Veteran sustained a 2 inch gash in the back of his head as a result of a fall onboard a ship during service.  The assessment was soft tissue injury with laceration to the back of the head.  Sutures were applied and were removed later in February 1994.  

Private medical records indicate that in July 2008 the Veteran underwent left craniotomy for resection of arachnoid cyst.  Both VA and private examiners have indicated that the Veteran's arachnoid cyst is a congenital abnormality.  As such, the matter of whether the Veteran's arachnoid cyst was present prior to his military service is not in dispute.  38 C.F.R. § 3.303(c) (2013). 

At a January 2013 VA neurological examination the Veteran complained of problems with memory, cognition, and headaches.  He indicated that he had not had any seizures since 2008.

Under VA rules and regulations, a congenital abnormality that is subject to improvement or deterioration is considered a "disease," while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a "defect."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); 38 C.F.R. § 3.303(c).  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

With these considerations in mind, the Board finds that the medical evidence indicates that the Veteran's arachnoid cyst most closely approximates VA's definition of a congenital defect.  In a July 2013 letter, the Veteran's private neurologist (JB, MD) noted that arachnoid cysts were rarely symptomatic, and that in his entire medical practice Dr. B had only seen five such cases.  In the same manner, the January 2013 VA examiner essentially indicated that a "primary" arachnoid cyst would not become (or develop into) a "secondary" arachnoid cyst (and thereby become symptomatic) unless acted upon by an outside factor such as a virus, tumor, or head injury.  The comments from Dr. B and the VA examiner, taken together, tend to most closely characterize the Veteran's arachnoid cyst as being (if left to itself) more or less stationary in nature, and thereby, as understood by VA, a congenital defect.
The Board must now determine whether the Veteran's arachnoid cyst was aggravated such that a superimposed disease or injury occurred during service.
In a July 2013 letter, Dr. B noted that the Veteran was a patient under his care.  Dr. B then stated, in pertinent part, as follows:

I can conceive where a head injury could have exacerbated the cyst causing symptoms which then required medical intervention.  I have reviewed [the Veteran's] service medical record from February 24, 1994, which describes a head injury whereby [the Veteran] received treatment for trauma to the left side of his head.  It is least as likely as not that this trauma contributed to the growth of [the Veteran's] arachnoid cyst.

The Board notes that service treatment records clearly indicate that the Veteran suffered from head trauma during service, and such has essentially acted, according to Dr. B, as a superimposed injury to the Veteran's congenital arachnoid cyst defect.  The Veteran's neurologist has linked the growth of the Veteran's arachnoid cyst to the February 1994 in service head injury, and the Board finds that service connection for arachnoid cyst, on the basis that the arachnoid cyst was aggravated by superimposed injury during service, is warranted.

Significantly, the Board also finds that service connection for arachnoid cyst is also, supported by the VA examiner's January 2013 opinion.  In that opinion the examiner noted that "secondary" arachnoid cysts could develop as a result of a head injury.  While the examiner did not address the Veteran's February 1994 head injury in the opinion, the examiner's discussion and the medical literature referenced in that opinion is not adverse to the Veteran's claim, and, in fact, supports it.

As for the Veteran's claim of entitlement to service connection for seizures, the record reflects that in a December 2008 private treatment record he was diagnosed with complex partial seizures and his seizures were attributed to his arachnoid cyst. Accordingly, given that service connection for his arachnoid cyst has been granted, service connection for seizures as secondary to his arachnoid cyst is warranted.  

ORDER

Service connection for residuals of a left temporal arachnoid cyst is granted subject to the laws and regulations governing the award of monetary benefits.  

Service connection for seizures is granted secondary to his left temporal arachnoid cyst, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


